Judgment unanimously reversed, without costs, and petition dismissed. Memorandum: In proceedings arising out of charges of professional misconduct petitioner-respondent is not entitled to disclosure under section 87 of the Public Officers Law of statements made by patients treated by him, notes and memoranda made by the investigating committee from interviews with such patients, statements made by other physicians concerning the charges against petitioner-respondent, or medical records pertaining to the treatment of the patients obtained during the course of the committee’s investigation (see Matter of Marshall v State Bd. for Professional Med. Conduct, 73 AD2d 798, mot for lv to app den 49 NY2d 709). (Appeal from judgment of Erie Supreme Court—CPLR art 78.) Present—Cardamone, J. P., Simons, Hancock, Jr., Callahan and Moule, JJ.